Citation Nr: 9920233	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
scar to the back of the head, residual to a laceration.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in May 1991 and March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The May 1991 rating decision denied service 
connection for PTSD.  

The March 1998 rating decision denied the veteran's claim for 
a scar to the back of the head, residual to a laceration, 
finding that, as no current disability was found, the claim 
was not well grounded.  The RO did not address the question 
of whether new and material evidence had been presented to 
reopen a prior denial of service connection for a head 
disability.  This issue is addressed in the REMAND portion of 
this decision. 


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  Where a 
veteran who served for 90 days or more during a period of war 
develops a psychosis to a degree of 10 percent or more within 
one year from separation from such service, such disease may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309 (1998). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  Service 
records reflect that the veteran's principal duties were as 
stock control account specialist, and that he was awarded the 
Vietnam Service Medal, National Defense Service Medal, and 
Vietnam Campaign Medal.  There is no evidence that the 
veteran was awarded a Purple Heart, Combat Infantryman Badge, 
or similar combat citation.  Thus, there is no military 
citation or supportive evidence that the veteran engaged in 
combat with the enemy.  

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  In this 
case, the veteran contends at various times that he had the 
following stressful events during service in Vietnam: being 
hit in the back of the head by a piece of enemy shrapnel, saw 
dead Vietcong, saw friends die, was blown out of his bunk by 
concussion of exploding shells, and was shot at and rocketed. 

Service medical records reflect that, on January 27, 1970, 
prior to the veteran's Vietnam service, he was attacked by an 
unknown party, which resulted in a laceration to the back of 
the head.  Service medical records also reflect that the 
veteran was treated in December 1970 and January 1971 for a 
laceration of the back of the head.  On December 29, 1970, 
the veteran was noted to have sustained a laceration of the 
back of the head one month earlier when he was "hit on back 
of head" and this had required four stitches.  On January 
22, 1971, the veteran reported an injury six weeks prior with 
no loss of consciousness.  The impression was post-concussion 
syndrome.  In March 1971, the veteran was noted to have a 
personal problem which was accentuated by harrassment by men 
in his barracks. 

A January 1976 report reflects the veteran's reporting of 
having incurred a head injury in the Spring of 1971 from what 
he believed was a sniper, though he did not know what it was.  
A Rehabilitation Services report dated in July 1976 reflects 
that the veteran reported that he had been shot by a sniper 
on the top of the skull.  A VA hospital summary dated in 
December 1976 reflects that the veteran gave a history of a 
head injury in the Spring of 1971 in Vietnam.  He did not 
recall what happened at the time, but reported that 
afterwards he had a head injury without loss of 
consciousness. 

In a letter dated in May 1985, a psychological associate 
diagnosed the veteran as having PTSD, based on reported 
symptoms.  The letter did not state any stressors.  In a 
letter dated in January 1987 by a private psychologist, the 
diagnosis was PTSD.  The diagnosis was based upon a 
predisposition to PTSD due to a "notably disruptive and 
stormy family history," and the veteran's "Vietnam 
experience."  What that experience was reported to be is not 
indicated. 

At a VA compensation examination in March 1991, the veteran 
reported that he had been hit on the back of the head in 
1970, though he was unaware of what caused his injury, but 
believed it might have been a piece of shrapnel.  He reported 
that he did not recall losing consciousness after being hit 
in the head with what he believed was shrapnel, but that he 
"saw stars for about five minutes," and this laceration 
required sutures.  The resulting diagnoses were anxiety 
disorder not otherwise specified, organic hallucinosis, and 
avoidant and paranoid personality traits.  The examiner added 
that the veteran did not meet all the criteria for PTSD

During a VA examination in September 1992, the veteran 
reported that he was a combat veteran, had been hit on the 
back of the head during combat and became unconscious and was 
hospitalized for two days.  The resulting diagnosis was PTSD 
versus organic brain syndrome, later, organic mood disorder 
with PTSD.  

At a personal hearing in September 1993, the veteran 
testified that: during his Vietnam service, he was a security 
guard at a depot area for 7 months, then for the last 5 
months was mainly a convoy driver; that, "to the best of 
[his] knowledge," two friends or persons that he served with 
in his unit were killed in action as a result of a mortar or 
rocket attack on the base, in about December 1970, but he was 
not near them, did not witness the deaths, and did not 
remember their names; he thought he sustained a second injury 
to his head during an "unnamed campaign," though he was not 
certain; that during service prior to Vietnam he sustained a 
cut to the back of his head with a sharp object, which was 
just a cut, and he was not hit in the back of the head; this 
incident was different from when he was hit in the back of 
the head in Vietnam with either a piece of shrapnel or a 
bullet; and at the time he was hit in the head, there was 
"action" in the distance a mile or two away; and that he 
had "been in no other combat area or zone beside Vietnam 
where I have seen dead bodies."

In a letter dated in September 1993, the veteran added to his 
list of stressors that he had seen dead Vietcong, saw friends 
die, was blown out of his bunk by concussion of exploding 
shells, and was shot at and rocketed. 

A February 1994 letter from the U.S. Army and Joint Services 
Environmental Support Group reflects that research which 
revealed two standoff attacks on the base to which the 
veteran's unit was assigned.  The first occurred on December 
1, 1970, which resulted in two soldiers killed in action and 
eight soldiers wounded in action.  The second occurred on 
December 6, 1970, which resulted in no casualties.  The base, 
Cam Ranh Bay, was also subject to a standoff/sapper attack on 
August 25, 1971, which resulted in six soldiers wounded in 
action; an Operation Report reflects that this involved enemy 
sappers penetrating the ammunition dump and destroying about 
6,000 tons of ammunition.  U.S. Army casualty files did not 
list the veteran as being wounded or injured during his tour 
in Vietnam.  

At a VA PTSD examination in January 1997, the veteran 
reported that while in Vietnam his main duties were 
communication and military patrol; that while patrolling he 
was hit on his head sometime in March 1971, which required 
emergency medical attention and "four sutures" at the site 
of the wound, and that he went back to the clinic to have the 
sutures removed.  The examiner noted that, despite repeated 
encouragement and prompting, the veteran was unable to 
describe any exposure to a catastrophic event in Vietnam nor 
did he show any objective signs suggestive of PTSD.  The 
resulting diagnosis was a depressive disorder, not otherwise 
specified.  To another VA examiner who also examined the 
veteran in January 1997, the veteran reported that he served 
in Vietnam as a depot guard and also went on patrol and 
worked as a convoy driver, and remembered driving an ammo 
truck during an attack.  When asked if he was in direct 
combat with the enemy, the veteran responded that he really 
did not know, that he remembered people shooting but did not 
remember being in any battles.  He reported that he saw a 
couple of his buddies die and remembered being afraid at 
night, wondering if they would get hit.  The resulting 
diagnoses were multiple specific phobias and dysthymic 
disorder, and a paranoid personality disorder.  The examiner 
specifically wrote that he did not find in the claims file or 
from the veteran's report that he was exposed to stressors 
sufficient enough to produce PTSD, and that the veteran did 
not have PTSD.  

In a letter received in March 1997, the veteran wrote that, 
at the VA PTSD examination, he told the examiner that in 
Vietnam he had not been in combat but had been shot at and 
rocketed on a few occasions, had been hit by an unknown 
projectile, which resulted in stitches and a scar, had been 
hit in the back of the head, had seen dead bodies "with at 
least one with half a head left," and had two buddies die.  
In a letter received in July 1997, the veteran wrote that he 
had told the VA physicians during the PTSD examination that 
he was coming off guard duty during one attack and watched 
the rockets coming in and landing as close as 100 feet, and 
he just stood and watched, but not out of fear.  

At a VA PTSD examination in June 1997, the veteran reported 
that in Vietnam, he was hit in the back of the head by what 
he thought was a sniper or stray shell, for which he received 
sutures.  The resulting diagnosis was mood disorders, due to 
seizure disorders with depressive features, and dysthymic 
disorders and phobias.  

At a personal hearing in April 1999, before the undersigned 
member of the Board, sitting at Cleveland, Ohio, the veteran 
testified regarding symptomatology that he was experiencing, 
that he had been in receipt of Social Security since 1978, 
and regarding Vietnam service.  He testified that in Vietnam 
his base was under attack, more or less, though he was unsure 
what it was; that he was sitting with his head bent when he 
was hit by what may have been shrapnel or something falling 
from an explosion, for which he was hospitalized for two 
days, and was sutured; that this occurred on Cam Ranh Bay; 
and that his commanding officer gave him a Purple Heart.  He 
further testified that during the last five months at Cam 
Ranh Bay he was a convoy driver driving an ammo truck. 

While the most recent examinations of record reflect that the 
veteran does not have PTSD, the veteran has received 
diagnoses of PTSD in 1985, 1987, and 1992.  The 1985 
diagnosis, by a psychological associate, was based on the 
veteran's reported symptoms, and no stressors are identified.  
The 1987 psychological diagnosis was based only in part on 
the veteran's "Vietnam experience," and any stressful event 
or event relied upon is not identified.  While the 1992 
diagnosis was based on the veteran's reporting that he had 
been hit in the back of the head, the veteran had reported 
that this occurred during combat and that he became 
unconscious, a history which is inconsistent with the 
evidence of record, including the veteran's multiple 
statements and reported histories, which show that the 
reported injury did not occur during combat and that he did 
not become unconscious.  This includes specifically reporting 
that no loss of consciousness occurred (December 1976, March 
1991). 

In this regard, the Court has held that, while an examiner 
can render a current diagnosis based upon his examination of 
the veteran, without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

The stressful event of having been injured with a piece of 
shrapnel has not been verified.  The evidence of record 
reflects that the veteran incurred a laceration to the scalp 
at about early December 1970, which required suturing.  
However, there is no credible evidence that this was 
associated with any stressful event, or was the result of 
enemy fire or shrapnel.  The contemporaneous service medical 
record entry reflects that the veteran was "hit in back of 
head."  While the veteran has on some occasions made the 
claim that the laceration to the back of the head occurred in 
conjunction with confirmed events such as standoff attacks on 
the base where the veteran was located (December 1st and 6th, 
1970) or the destruction of ammunition (August 1971), his 
statements in this regard are inconsistent with his own 
reporting and the treatment entries in the service medical 
records, and is, therefore, not credible.  The veteran 
reported variously that the laceration to the back of the 
head occurred in the Spring of 1971 (January and December 
1976), in 1970 (March 1991), during combat (September 1992), 
that he sustained a second injury during an "unnamed 
campaign" (September 1993), that he was hit on the head in 
March 1971 and this occurred while patrolling (January 1997), 
that he was sitting with his head bent when he was hit, and 
that his commanding officer gave him a Purple Heart for this 
injury (April 1999). 

The Board is not bound to accept the opinions of physicians 
or psychologists whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
veteran.  "Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Court has held that an 
examination based on a questionable history is inadequate for 
rating purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).

As the veteran's claimed stressor is not substantiated or 
verified, and there is no credible supporting evidence of the 
occurrence of such stressor, service connection for PTSD is 
not warranted.  38 C.F.R. § 3.304(f).  Moreover, with regard 
to the additional and more recently claimed stressors, of 
seeing dead Vietcong, seeing friends die, being blown out of 
his bunk by concussion of exploding shells, and being shot at 
and rocketed, there is no diagnosis of record of PTSD which 
relied upon any of these alleged stressful events.  There is 
thus not a link, established by medical evidence, between 
current PTSD symptomatology and these claimed incidents. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for PTSD, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998). 



ORDER

Service connection for PTSD is denied. 


REMAND

The record also reflects that a prior Board decision dated in 
July 1979 denied service connection for a "head" 
disability, and specifically entered a finding that the scalp 
laceration sustained in January 1970 left no permanent 
residuals. 

In a letter dated in July 1997, the veteran made reference to 
the scar to the head, in the context of relating a PTSD 
examination.  In the March 1998 rating decision on appeal, 
the RO denied service connection for a scar, residual of 
laceration of the back of the head.  

The RO failed to enter a finding regarding whether the 
additional evidence of record was new and material to reopen 
service connection for a scar to the back of the head, 
residual to a laceration, but instead proceeded to deny the 
veteran's claim for service connection on the merits.  The 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The June 1998 statement of the case informed the veteran that 
the issue was entitlement to service connection for a scar, 
residual of laceration of the back of the head.  The Court 
has held that when "the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Therefore, in order to afford the veteran due process, the 
Board finds that a REMAND is warranted for the following 
development:

1.  The RO should adjudicate the issue of 
whether the veteran has submitted new and 
material evidence to reopen a claim for 
service connection for a scar to the back 
of the head, residual to a laceration. 

2.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

If the benefits requested on appeal are not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

